Citation Nr: 0403368	
Decision Date: 02/06/04    Archive Date: 02/11/04	

DOCKET NO.  00-10 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for headaches, memory 
loss, blurred vision, joint aches, insomnia, fatigue, 
depression, a cervical spine disorder, refractive error, and 
chronic fatigue syndrome, to include as a qualifying chronic 
disability due to service in the Persian Gulf War.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service with the Army National Guard 
from September 1988 to September 1991.  He served in the 
Southwest Asia Theater of Operations from November 7, 1990, 
to May 29, 1991.

This appeal is being remanded to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required on his part.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Chicago, Illinois.  A July 1999 rating decision denied 
service connection for PTSD.  An April 2000 rating decision 
denied service connection for headaches, memory loss, blurred 
vision, joint aches, insomnia, fatigue, and depression as 
qualifying chronic disabilities due to service in the Persian 
Gulf War.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2003) (regulations implementing the 
VCAA).

The RO's VCAA notice letter of March 2001 did not inform the 
veteran of the evidence that would be needed to substantiate 
his claims (such as credible supporting evidence of a 
stressor and medical evidence that his variously claimed 
symptoms were due to undiagnosed illness).  Therefore, the 
veteran has not been provided with the notice required by the 
VCAA and recent court cases, to include Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 16 
Vet. App. 370, 373 (2002)  These cases indicate that VA has 
to inform the veteran which evidence VA will seek to provide 
and which evidence the veteran has to provide in support of a 
claim.

The Board also notes that there is no showing that evidence 
has been requested from the United States Armed Services 
Center for Research of Unit Records (USASCRUR) in order to 
assist the veteran in the development of his claim.  The 
veteran has indicated that he served with the 1244th 
Transportation Company which was attached to the 180th 
Transportation Battalion during his time in the Southwest 
Asian Theater of Operations between November 1990 and May 
1991.  A request has not been made for any records pertaining 
to activities of that unit during the time frame in question 
in the Persian Gulf.  What is of record is information 
pertaining to another veteran concerning that veteran's PTSD 
claim.  At the hearing, the veteran's accredited 
representative indicated that he had a statement in another 
veteran's claims folder that said "the same thing about the 
type of duties" the veteran provided with regard to an 
airport having been hit on a specific date in January 2001. 
(transcript, page 23).

The medical evidence of record contains varying psychiatric 
diagnoses, including PTSD.  There are differing assessments 
as to whether or not the veteran actually has PTSD.

With regard to the claim for disabilities due to undiagnosed 
illness, the veteran was accorded a Persian Gulf history and 
physical examination in March 1998.  Various tests were to be 
conducted in conjunction with the examination.  These tests 
were accomplished, but the examiner who conducted the 
examination did not offer final opinions as to whether or not 
the veteran had any qualifying chronic disabilities due to 
his service in the Persian Gulf War.



In view of the foregoing, the case is REMANDED for the 
following:

1.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who have treated him for 
the disorders at issue since separation 
from service.  After securing the 
necessary releases, the RO should obtain 
copies of the treatment records from the 
medical facilities indicated.  These 
records should be associated with the 
claims file.  Of particular interest are 
any records from the VA Medical Center, 
Marion, Illinois, and the VA Medical 
Center, Birmingham, Alabama, subsequent 
to 2000.

2.  The RO should contact the Director, 
USASCRUR, to provide any information 
available, such as a command history, 
pertaining to the activities of 
1244th Transportation Company, attached 
to the 180th Transportation Battalion, in 
the Southwest Asia Theater of Operations 
between November 7, 1990, and May 29, 
1991.

3.  The RO should then schedule a 
psychiatric examination of the veteran by 
an appropriate specialist, who has not 
previously examined him for the purpose 
of determining the nature and etiology of 
any psychiatric disorder, including PTSD, 
which may be present.  The claims file 
and a copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to the requested examination.  All 
appropriate studies, including PTSD 
subscales, are to be performed.  The 
examiner should determine the extent, 
etiology, and current diagnosis of any 
psychiatric disorder found present.  If 
the examiner believes PTSD is the 
appropriate diagnosis, he or she must 
specify the evidence relied upon to 
determine the existence of the stressors.  
Any and all opinions expressed must be 
accompanied by a complete rationale.

4.  The veteran should also be afforded 
an examination by a general medical 
examiner to determine the nature and 
extent of any current impairment 
attributable to fatigue, headaches, 
memory loss, blurred vision, aching 
joints, insomnia, and/or depression.  All 
indicated studies should be performed and 
all manifestations of current disability 
should be described in detail.  The 
examiner is requested to review the 
claims folder and provide an opinion as 
to whether it is as likely as not that 
any current chronic fatigue syndrome, 
headaches, disability with emphasis upon 
memory loss, blurred vision, disability 
manifested by joint aches, insomnia, or 
depression constitutes a qualifying and 
chronic disability attributable to the 
veteran's service in the Persian Gulf War 
in 1991.

5.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed.

6.  Following completion to the extent 
possible of the requested development and 
any further indicated development, the RO 
should readjudicate the claim for service 
connection for PTSD and for chronic 
fatigue syndrome, headaches, memory loss, 
blurred vision, joint aches, insomnia, 
and depression, to include as a 
qualifying disability due to service in 
the Persian Gulf War.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, a supplemental 
statement of the case should be issued 
and the veteran and his representative 
should be provided with an opportunity 
for response.

Then, the case should be returned to the Board for further 
consideration, if otherwise in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

